Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 17-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
As indicated by the Patent Board decision on 12/01/2021:
“We will not sustain this rejection because we agree with Appellant that the prior art does not disclose, “the CWS is configured to perform a benchmark analysis to generate benchmark data using anonymous data from buildings or structures similar to the predetermined building or structure” as required by claim 17. (Appeal Br. 54).
The Examiner relies on paragraphs 40 and 43 of McLean for teaching this subject matter. (Final Act. 16).
We find that paragraph 40 of McLean discloses that a building energy index module can be configured to determine a building energy index for a particular building based on multiple inputs such as energy data. The energy data includes a climate energy index and non-space conditioning benchmark data. This benchmark data can be normalized to reflect the same occupancy hours as the building being assessed so that the building energy index can be directly compared to the building simulated or measured data. There is no discussion in this paragraph regarding anonymous data from buildings or structures that are similar to the predetermined building or structure.
We find that paragraph 43 of McLean discloses that at step 315, which is depicted in Figure 3, the building change factor can be determined. In step 320 the climate energy index is multiplied by the air change factor divided by the floor area. In step 330, the building auxiliary data benchmark energy figures can be found. In step 340, the building energy figures can be normalized for the actual occupancy hours in the target building. There is no discussion in this paragraph regarding anonymous data from buildings or structures that are similar to the predetermined building or structure.
In view of the foregoing, we will not sustain the Examiner’s rejection of claim 17 and claims 18—27 dependent therefrom.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 10/30/2018, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 17-27 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2013/0134962 Embodiments relate to an energy search engine using dynamic analytic algorithms based at least in part on, but not limited to one or more of smart meter data, other sensor data, sub-metered energy measurement data, weather data, gas data, utility rate schedules, basic facility information, such as, for example, the direction (north, south, east or west) that the building faces, total facility square footage, occupant scheduling, facility use, and the like to dynamically assess the energy sustainability of a facility.
US2010/0286937 This disclosure relates to obtaining and analyzing building energy data. This disclosure also relates to engaging in an energy analysis to determine analysis results, and optionally responsively controlling building systems, such as lighting, heating, air-conditioning, and other energy consuming systems.
US2010/0217651 The present invention is in the field of energy management, and in particular in the area of market-oriented energy distribution using smart grids. Yet more particularly, the present invention pertains to systems for managing complex derivative energy securities, effective pricing of negative externalities, and automated decision-making in the operation of energy exchange markets.
Shaikh, P. H., Bin Mohd Nor, N., Nallagownden, P., Elamvazuthi, I., & Ibrahim, T. (2014). A review on optimized control systems for building energy and comfort management of smart sustainable buildings. Renewable & Sustainable Energy Reviews (Year: 2014)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689